Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-19, 21 and 34 are objected to because of the following informalities:  
Claim 17 line 3, a colon should be placed after the word including.  
Claim 18 line 3, a colon should be placed after the word including.
Claim 18 line 10, a colon should be placed after the word comprising.
Claim 19 line 3, a colon should be placed after the word including.
Claim 19 line 10, a colon should be placed after the word comprising.
Claim 21, line 10,“a focapparatusal” should be a “a focal”.
	Claim 34 line 2, a colon should be placed after the word including.
	Claim 34 line 11, a colon should be placed after the word comprising. 
Appropriate correction is required.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  see reasons for allowance in office action mailed on 12/10/21.
Claims 20, 22-27 and 35 are dependent upon an objected base claim, but would be allowable once claims 18, 21 and 34 are amended to overcome the objection as discussed above.  

This application is in condition for allowance except for the following formal matters: 
Objection to claims 17-19, 21 and 34  as described above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jourdan et al (US 20200301445) teaches an UAV navigation with Geo-Fiducials .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH